Citation Nr: 0021285
Decision Date: 08/14/00	Archive Date: 09/08/00

DOCKET NO. 94-27 755              DATE AUG 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

Appellant and a friend 

INTRODUCTION

The veteran served on active duty from February 1970 to December
1971.

In June 1999 the Board of Veterans' Appeals (Board) denied the
veteran's claim of entitlement to an evaluation in excess of 50
percent for PTSD. He appealed the Board's decision to the United
States Court of Appeals for Veterans Claims (Court). In December
1999, on a joint motion of the paries for remand and to stay
further proceedings, the Court vacated the June 1999 decision and
remanded the case to the Board for further action consistent with
the Court's order.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and
38.02-38.03.

In view of the Court's remand of the case to the Board for further
consideration of the veteran's well-grounded claim of entitlement
to increased compensation benefits for his PTSD, the Board is of
the opinion, as was suggested by the Court, that another
examination is appropriate in the veteran's case to ascertain the
true, current nature and extent of severity of his PTSD, especially
with respect to its impact on his ability to work.

Accordingly, the Board is deferring a readjudication of the
claimant's appeal for an evaluation in excess of 50 percent for his
PTSD pending a remand of the case to the RO for further development
as follows:

- 2 - 

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In this regard, the RO should contact the veteran and request that
he identify the names, addresses, and approximate dates of
treatment for all medical care providers, VA and non-VA, inpatient
and outpatient, who may possess additional records referable to his
treatment for PTSD.

After obtaining any necessary authorization or medical releases,
the RO should request and associate with the claims file legible
copies of the veteran's complete treatment reports from all sources
identified whose records have not previously been secured.
Regardless of the veteran's response, the RO should secure all
outstanding VA treatment reports.

2. The RO should arrange for a VA special psychiatric examination
of the veteran for the purpose of ascertaining the nature and
extent of its severity.

The claimsfile, copies of the previous and amended criteria for
rating mental disorders, and a separate copy of this remand must be
made available to and reviewed by the examiner prior and pursuant
to conduction and completion of the examination, and the examiner
must annotate the examination report that the veteran's records
were in fact provided in conjunction with the examination.

- 3 - 

The examiner should identify all of the veteran's associated
symptomatology in order to determine the impairment caused by PTSD.
If there are other psychiatric disorders found, in addition to
PTSD, the examiner should specify which symptoms are associated
with each disorder(s). If certain symptomatology cannot be
dissociated from one disorder or another, it should be so
indicated.

If a psychiatric disorder(s) other than PTSD is or are found on
examination, the examiner should offer an opinion as to whether any
such disorder is causally or etiologically related to PTSD, and, if
not so related, whether the veteran's PTSD has any effect on the
severity of any other psychiatric disorder. Any necessary special
studies, including psychological testing, should be accomplished.
During the course of the examination, the examiner should identify
all of his symptoms or manifestations of PTSD. In particular, the
examiner should address the following:

(1) the extent to which the veteran's ability to maintain effective
or favorable work and social relationships is impaired, with a
detailed explanation as to what symptoms negatively affect his
ability to maintain such relationships;

(2) the severity and frequency of psychoneurotic symptoms and the
effect those symptoms have on the veteran's occupational
reliability, flexibility, productivity, and efficiency;

- 4 -

(3) the presence, extent, frequency, and duration of periods during
which the veteran's work is interfered with due to psychoneurotic
symptoms, with a detailed explanation as to what type or types of
tasks are affected and what symptom or symptoms are experienced
during such periods;

(4) the presence, extent, frequency, and duration of periods during
which the veteran is unable to perform occupational tasks due to
psychoneurotic symptoms, with a detailed explanation as to what
type or types of tasks the veteran is unable to perform, and what
symptom or symptoms are experienced during such periods.

(5) the examiner should indicate whether there are any periods
during which the veteran functions satisfactorily in the work
place, as demonstrated by, e.g., routine behavior, self care, and
normal conversation.

Following evaluation, the examiner should provide a numerical score
on the Global Assessment of Functioning (GAF) Scale provided in the
Diagnostic and Statistical Manual for Mental Disorders, in relation
to the veteran's impairment from PTSD. The examiner must include a
definition of the numerical GAF score assigned, as it relates to
the veteran's occupational and social impairment. If the historical
diagnosis of PTSD is changed following evaluation, the examiner
should state whether the new diagnosis represents progression of
the prior diagnosis, correction of an error in the prior diagnosis,
or development of a new and separate condition.

5 -

The examiner must be requested to express an opinion as to the
impact of PTSD on the veteran's ability to work, and whether in
fact PTSD has rendered the veteran unable to be gainfully employed.
Any opinions expressed by the examiner as to the nature and extent
of severity of PTSD must be accompanied by a complete rationale.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination report
and required opinions to ensure that they are responsive to and in
complete compliance with the directives of this remand and if they
are not, the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the issue of
entitlement to an evaluation in excess of 50 percent for PTSD with
application of the previous and amended criteria for rating mental
disorders, and document its consideration of the applicability of
the criteria under 38 C.F.R. 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board, if
otherwise in order.

6 - 

By this remand, the Board intimates no opinion as to any final
outcome warranted. No action is required of the veteran until he is
notified by the RO.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

7 - 



